Citation Nr: 9932221	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-05 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Propriety of the reduction of the disability evaluation for 
residuals, transitional cell carcinoma of the bladder, 
postoperative, from 100 percent to noncompensable.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel

INTRODUCTION

The veteran had active service from July 1990 to July 1994.

In August 1995, a rating by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
proposed to reduce to noncompensable the 100 percent rating 
assigned for the veteran's service-connected transitional 
cell carcinoma of the bladder, a rating which had been 
assigned since the day after separation from service.  

The current appeal to the Board of Veterans' Appeals (the 
Board) was taken from the rating action by the RO in October 
1995 which effectuated that reduction from February 1, 1996.

The veteran provided testimony at a hearing before a Hearing 
Officer at the RO in March 1996, and again before the 
undersigned Member of the Board at the RO in August 1999.  
The Board had remanded the case in May 1999 so that the 
latter hearing could be conducted.


FINDING OF FACT

Since six months after completing the surgical and 
therapeutic treatment regimen for bladder cancer, the veteran 
has had no local recurrence or metastasis, and he 
demonstrates no evidence of symptoms to include any voiding 
or renal dysfunction.


CONCLUSION OF LAW

The reduction in the disability evaluation for residuals of 
transitional cell carcinoma of the bladder, postoperative, 
from 100 percent to noncompensable was proper.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.31, 
4.115b, Code 7538 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has repeatedly admonished 
that VA cannot substitute its own judgment or opinion for 
that of a medical expert.  See, i.e., Colvin v. Derwinski, 1 
Vet. App. 761 (1991).  

The Court has also held that a determination with regard to 
entitlement to the assignment of specific ratings must be 
made upon a review of the entire evidentiary record including 
thorough and comprehensive examinations that are 
representative of the entire clinical picture.  Brown v. 
Brown, 5 Vet. App. 413 (1993).  

Malignant neoplasms of the genitourinary system are rated 
under 38 C.F.R. §  4.115b and Code 7528 on the basis of 100 
percent following cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure, 
for 6 months after which there is to be a mandatory VA 
examination.  Any change in the evaluation thereafter is 
subject to 38 C.F.R. § 3.105.  If there has been no local 
recurrence or metastasis, the rating will be on residuals 
such as voiding dysfunction or renal dysfunction, whichever 
is predominant.

There are numerous provisions of 38 C.F.R. § 4.115b which 
relate to renal or voiding dysfunction [all of which have 
been cited to the veteran in the various Statements and 
Supplemental Statements of the Case].  In general, under 
renal dysfunction, a noncompensable rating is assignable when 
there is albumin and casts with history of acute nephritis, 
or hypertension which is noncompensable under Code 7101; 
higher ratings from 30 to 100 percent are assignable when 
there is constant albumin and other symptoms to symptoms 
requiring regular dialysis.  For voiding dysfunction, a 20 
percent rating is assignable, for instance, when requiring 
the wearing of absorbent materials which must be changed less 
than 2 times per day.

In every instance, where the schedule does not provide for a 
zero percent evaluation for a Code, a zero percent evaluation 
shall be assigned when the requirement for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Factual Background 

In service, the veteran experienced blood in his urine.  An 
intravenous pyelogram (IVP) in April 1994 showed a filling 
defect in the bladder.  Further tests in the Fall of 1994 
showed some abnormalities.  In November 1994, he was 
diagnosed as having carcinoma of the bladder for which he 
underwent a transurethral resection of a bladder tumor.  A 
diagnosis was made of transitional cell carcinoma of the 
bladder, noninvasive, Grade I.  Random bladder biopsies were 
negative.

In February 1995 the RO granted entitlement to service 
connection for transitional cell carcinoma of the bladder, 
post operative, with assignment of a 100 percent evaluation, 
effective from July 25, 1994.

A July 1995 VA examination report shows the examiner reviewed 
VA clinical records and documented in-service and post-
service re-evaluations.  Specifically, it was noted that a 
renal ultrasound in January 1995 was normal with resolution 
of the prior hydronephrosis.  The examiner recorded that a VA 
cystoscopy in March 1995 showed clear efflux bilaterally.  
There was no evidence of persistence or recurrence of the 
tumor.  A cystogram was similarly negative for any pathology 
to include reflux.  Both ureteral orifices were identified.  
A cystoscopy in May 1995 showed clear right ureteral reflux.  
The left ureteral orifice could not be identified.  It was 
felt that there was no evidence of persistence or recurrence 
or the tumor.  

On examination the veteran complained of occasional mild 
flank pain on urination or immediately afterwards.  He denied 
hematuria, voiding problems, dysuria, stranguria or urinary 
hesitancy.  There were no abnormal pathological findings.

The veteran has submitted treatise materials on the nature of 
transitional cell carcinoma of the bladder, the need to be 
retested on a regular basis, and various statistical matters 
related thereto.  

The veteran has indicated that he has been turned down for 
private insurance, and submitted a statement from an 
insurance company to that effect.

The veteran submitted a statement dated in March 1996 from 
SHS, M.D., generally relating to his having had bladder 
cancer.  The physician reported that the work-up required 
would be the same regardless of the age of the person 
impacted.  He noted the need to retest regularly, and since 
there was a tendency for the cancer to recur in different 
locations, additional precautions such as kidney X-rays were 
recommended.  He further stated that the entire lining of the 
urinary system could be affected by the bladder tumors and 
this needed to be monitored as well.

At the hearing held in August 1999, the veteran stated that 
he felt that he had been placed in a disadvantage by his 
cancer; that he is a teacher and his students depend on him; 
that tests for recurrence of the cancer take him away from 
school; and that the entire process has made him anxious 
about when he might find blood in his urine, his previous 
cancer may reactivate, etc.  

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to a compensable rating for the post-bladder 
cancer disorder is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible claim has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

In general, an allegation of increased disability is 
sufficient to establish as well-grounded a claim seeking an 
increased rating.  See Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  



The veteran's assertions concerning the severity of his 
genitourinary disability (that are within the competence of a 
lay party to report) are sufficient to conclude that his 
claim for an increased rating for this disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The veteran has a history of bladder cancer for which he 
underwent surgery and care.  As mandated under schedular 
criteria, a 100 percent rating was assigned for the requisite 
period thereafter.  And the RO fully abided by the provisions 
of 38 C.F.R. § 3.105 provided for the due process 
considerations for reduction of a disability, notice, time to 
respond, etc.

Since six months post-the cessation of the veteran's cancer 
therapy regimen, numerous evaluative tests have been entirely 
negative for recurrent or persistent cancer of the bladder or 
elsewhere, and the veteran is admittedly without symptoms or 
abnormal pathology.  

While it is natural for the veteran to be apprehensive about 
recurrence of the former bladder cancer, and is required to 
adhere to a re-testing regimen so as to determine whether he 
has had recurrence, this, in and of itself, absent 
symptomatology or recurrence, is not something which Congress 
has seen fit to provide compensation. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for a 
compensable evaluation.



Additional Matter

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the case at hand, the RO has neither provided the veteran 
nor discussed the criteria for assignment of extraschedular 
evaluation in light of the veteran's claim.


Although the veteran claims that his history of cancer causes 
him to be anxious about what he may find whenever he 
urinates, and that testing takes him away from his work as a 
teacher, the Board concludes that in the aggregate, as 
contemplated under regular schedular provisions, neither the 
prior cancer problems nor the potential for new ones, yet 
unrealized, have rendered the veteran's disability picture so 
unusual or exceptional in nature, or required such frequent 
inpatient care as to render impractical the application of 
regular schedular standards.  There has been no extended 
hospitalization or other than occasional loss of work-time 
when he is scheduled for periodic re-testing.  

Accordingly, there exists no basis upon which to predicate 
referral of the veteran's claim to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of an increased evaluation on an 
extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1).


ORDER

Reduction of the evaluation for transitional cell carcinoma 
of the bladder from 100 percent to noncompensable was proper; 
the appeal is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

